Citation Nr: 1118272	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-36 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Togus, Maine, Regional Office (RO).  This case comes to the Board from the RO in Detroit, Michigan.  

The Veteran testified at a hearing before a decision review officer (DRO) at the RO in September 2009.


FINDINGS OF FACT

1.  The evidence does not show that it is at least as likely as not that the Veteran's hearing loss is related to his military service.  Sensorineural hearing loss was not shown within 1 year following service separation.

2.  The evidence does not show that it is at least as likely as not that the Veteran's tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service and a sensorineural hearing loss may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in April 2007 that explained the parameters of VA's duty to assist the Veteran with obtaining evidence in support of his claim. The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and explained the general manner whereby VA assigns disability ratings and effective dates for service connected disabilities.   

In addition to providing various notices to claimants, VA also must make reasonable efforts to assist them with obtaining evidence that is necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, a private physician's opinion, a private audiogram, and a transcript of the Veteran's testimony at the September 2009 DRO hearing.  The Veteran was also afforded 2 VA examinations directed at establishing the etiology of his hearing loss and tinnitus.  While the examiner who performed the first examination did not have the Veteran's service treatment records available for review, the VA examiner who performed the second evaluation offered an opinion that was based on a complete review of all of the evidence of record and provided an adequate rationale for that opinion.

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.

 Service connection

The Veteran contends that he has hearing loss and tinnitus that is related to his military service.  Specifically, he contends that his exposure to gunfire and other loud noises during his service led him to develop hearing loss and tinnitus.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran's service treatment records do not show complaints or treatment related to hearing loss or tinnitus.  A VA examiner reviewed the Veteran's in-service audiograms and determined that the Veteran exited the service with bilateral normal hearing sensitivity with the exception of a mild 30 decibel hearing loss at 500 Hertz in his right ear.  This was a temporary condition as evidenced by post-service audiograms which did not show hearing loss at this frequency.  Also, this was unrelated to hazardous noise because noise first causes high-frequency hearing loss rather than low frequency hearing loss.

The Veteran submitted a copy of a March 2007 private audiogram which showed normal hearing at 250 to 2000 Hertz, sloping to a mild to severe sensorineural hearing loss with excellent speech discrimination bilaterally.  He submitted a letter from a private physician who opined that the Veteran had a bilateral high tone hearing loss that was consistent with noise exposure from military related noise.  The private physician opined that it was more likely than not that the Veteran's hearing loss was related to military noise exposure.  The letter does not indicate that the physician considered any history of post-service noise exposure of the Veteran or that he reviewed the Veteran's in-service audiograms. 

The Veteran was afforded a VA audiological evaluation in June 2007.  At that time the Veteran reported that he was aviation ordinance man in service and that he was exposed to combat related noise from rockets and mortars while stationed in Vietnam.  From 1995 to 2007 the Veteran worked in a metallographic lab and was in a hearing conservation program there.  Recreationally, the Veteran was a right handed deer hunter since age 14.  He also used home power tools.  These activities were undertaken without the use of hearing protection.  

The Veteran had no familial history of hearing loss.  There was no history of ear infection, head injury, or vertigo.  The Veteran reported a sudden temporary hearing loss with incoming rockets while in service. 

The Veteran reported constant bilateral tinnitus that onset 20+ plus years earlier.  This would have been in or about 1987, which was 15 years after the Veteran's service.  

Pure tone threshold averages were 31.25 decibels in the right ear and 28.75 decibels in the left ear.  Speech recognition scores were 98 percent in the right ear and 94 percent in the left ear.  Otoscopy showed tympanic membranes were clear and intact bilaterally.  The Veteran was diagnosed with bilateral normal to moderate sensorineural hearing loss.  

The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to his military service.  The examiner noted that after service the Veteran engaged in recreational pursuits such as deer hunting without hearing protection.  The asymmetrical worse hearing threshold for the left ear helps support right handed shooter's ear due to noise exposure of this type.  There was insufficient evidence to establish a nexus between the Veteran's hearing loss and tinnitus and his military service.

The Veteran was afforded a hearing before a DRO in September 2009.  The Veteran testified that he was exposed to many explosions while he was in Vietnam as well as was exposed to noise from aircraft.  He testified that he noticed ringing in his ears shortly after returning from Vietnam.  He denied undergoing a separation examination or audiological testing in service, although a separation examination with audiological test results  is of record in his service treatment records.   The Veteran denied exposure to occupational noise after service.  He testified that he did not seek compensation for his hearing loss earlier because he was unaware that he could do so and because he was preoccupied with caring for his disabled child. 

Insofar as the examiner who conducted the June 2007 VA examination had not reviewed the Veteran's service treatment records, a supplemental medical opinion was requested which was accomplished in December 2009.  At that time a history was again taken from the Veteran, who continued to relate his exposure to noise from explosions and jet engines in service.  He described one incident of temporary (1 to 2 day) hearing loss after a rocket attack.  The Veteran could not recall any other hearing disturbance during his military service.  He first noticed the tinnitus while studying in quiet during his college years. The Veteran related that he was a student from 1972-1977, a security guard from 1977-1991, and  a metallurgical technician from 1992 to the present.  Hearing protection was required in the latter occupation.  The Veteran reported recreational noise exposure from deer hunting.  He also reported use of a chainsaw and mowers with hearing protection.  He denied any familial hearing loss or genetic disorders and denied ear infections and ear pain. 

The examiner opined that the Veteran's hearing loss and tinnitus were unrelated to his military service.  The examiner noted that the Veteran's April 1968 audiogram showed that he entered military service with normal bilateral hearing sensitivity.  However, this audiogram was unreliable due to large excursion widths of up to 50 decibels in the low frequencies.  This may have been due to excessive ambient noise in the test environment or patient inattentiveness.  However, his October 1968 hearing test showed normal bilateral hearing sensitivity with the exception of a mild 30 decibel hearing loss at 6000 hertz in the left ear.  The Veteran's service treatment records showed that he exited military service with bilateral normal hearing sensitivity with the exception of a mild 30 decibel hearing loss at 500 hertz in his right ear.  This was a temporary condition as indicated by his March 2007 and June 2007 hearing tests.  Also, this was unrelated to hazardous noise, which first causes temporary high frequency hearing loss not low frequency hearing loss.  Research studies have shown that hazardous noise exposure has an immediate effect on hearing and it is usually temporary at first.  It does not have a delayed onset nor is it progressive or cumulative.  Therefore, the Veteran exited service with bilateral essentially normal hearing sensitivity and no permanent effects on his bilateral hearing sensitivity.  

The examiner noted that the Veteran reported tinnitus that onset during his college days when he was studying in quiet.  The examiner noted that studies showed that individuals who initially denied tinnitus would report heaving buzzing, ringing, or humming when asked to listen for them, and 35 percent experienced tinnitus simply by being placed in an audiometric booth.  

The examiner acknowledged the private physician's opinion that related the Veteran's hearing loss and tinnitus but noted that the physician was apparently unaware of the Veteran's 15 year history of occupational industrial noise exposure in civilian life or his military separation audiogram which showed essentially normal hearing sensitivity bilaterally.  The examiner noted that the Veteran's hearing loss and tinnitus were more likely than not caused by the Veteran's extensive history of occupational noise exposure in civilian life.  Moreover, the greater the hearing loss, the greater the possibility of experiencing tinnitus.  Only rarely does noise cause a permanent tinnitus without also causing hearing loss.  The examiner noted that his opinion was consistent with that of the examiner who conducted the June 2007 evaluation of the Veteran's hearing.

The evidence does not show that it is at least as likely as not that the Veteran's hearing loss and tinnitus is related to his military service.  While the Veteran submitted a private medical opinion that his hearing loss was more likely than not related to his military service, this opinion is less probative than those of the VA examiners.  The private physician did not acknowledge the Veteran's history of post-service occupational and recreational noise exposure and did not acknowledge the audiogram showing that the Veteran had essentially normal hearing at separation.  Rather his opinion was based entirely on the Veteran's report of exposure to military noise. 

 In contrast, the VA examiner who conducted the December 2009 examination considered the Veteran's service treatment records, which contained three hearing evaluations including an audiogram that was conducted in conjunction with his separation examination. As previously discussed, this showed normal hearing. The examiner also considered the effects of the Veteran's significant post service noise exposure; it is unclear whether the private physician was even aware of the Veteran's post service noise exposure.  While the Veteran denied post-service noise exposure at his September 2009 hearing, he specifically endorsed occupational noise exposure at his VA examinations in June 2007 and in December 2009 and additionally related that he engaged in the recreational pursuit of deer hunting, which involves exposure to loud noise from gunfire.  The VA examiner who conducted the December 2009 examination explained that hearing loss from noise exposure occurs contemporaneously and does not onset after a delay.  The private physician did not explain how the Veteran's hearing could have been permanently damaged by in service noise exposure if his hearing was normal at separation. Furthermore, the December 2009 opinion was consistent with the June 2007 examiner's opinion, who also determined the Veteran's hearing loss was more consistent with post-service noise exposure.  For these reasons, the Board finds that the weight of the evidence supports that finding that the Veteran's hearing loss was not caused by exposure to military noise.  Rather, as noted by the examiner who performed the VA December 2009 VA examination, it was caused by post-service noise exposure.

The evidence also does not support the Veteran's contention that his tinnitus is due to his military service.  The Veteran does not contend that his tinnitus occurred during service.  Rather, he dated it to various times after service.  He initially reported that it onset approximately 15 years after service.  He later dated his tinnitus to his college years.  While he reported that he experienced tinnitus within a few months after service at his DRO hearing, this is not credible in light of his dating the tinnitus to later dates at other times.  While the Veteran went to college shortly after his service, the examiner who performed the December 2009 VA examination noted that the Veteran might have experienced some tinnitus at that time simply by virtue of being exposed to very quiet conditions.  The examiner noted that it was rare for noise induced tinnitus to occur absent hearing loss also occurring.  There is no medical opinion to the contrary.  While the Veteran may believe that his  tinnitus is attributable to military noise exposure, his lay opinion is insufficient to rebut the opinion of the VA examiners who both found that the Veteran's tinnitus was not related to his military service.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


